IN THE   COURT OF    APPEALS

                         FOR THE STATE OF TEXAS

                            TWELFTH    DISTRICT


KENNETH   CRISSUP                     §
     PLAINTIFF                        §

V.
                                       § CAUSE NO.

WILLIAM STEPHENS,ET AL
                                                        12th Court of Appeais District
      Defendants



                           INMATE DECLARATION



TO THE HONORABLE JUDGE OF SAID COURT:

                            PREVIOUS       LAWSUITS




     Pursuant to §14.004 Texas Civil Practice and Remedies Code,
Appellant,Kenneth Crissup,TDCJ # 1258732,currently residing as an inmate
at the Michaels Unit in Anderson County,hereby declares as follows:

                                      1.


     Kenneth Crissup V. Pamela Kirkpatrick,L. Garrett,William Motal,
Todd Foxworth,D. Dewberry,"Unknown Officer",Brad Thaler,Cause No.
Pending.Mailed to the 87th District Court on October 22,2012.Nature
of suit property damage and loss,personal injury and civil rights
violations.




     Kenneth Crissup V. William Stephens,ET AL.Filed in the 200th
District Court Cause No- D-l-GN-13-001702 on November 12,2012.
This cause was misfiled due to a clerks error in the 3rd Court of
Appeals under Cause NO. 03-12-00761.Venue was transferred to Anderso
County under Cause NO.349-7261.Plaintiff moved to consolidate the
previously filed cause in the 87th District Court that was never
 assigned a file
number.Plaintiff then amended the original complaint that is subject

to this appeal.The complaint claims Due Process violations,civil

rights violations,breach of contract claims and seeks monetary and

injunctive relief.




   I,Kenneth crissup,Appellant,TDCJ # 1258732,and being currently

incarcerated in the Michaels Unitof the Texas Department of Criminal

Justice in Anderson County,declare under Penalty of Perjury that

according to my belief the facts stated in the above declaration are

true   and   correct.




   EXECUTED     THI   S ^Xf\   DAYYOF JANUARY ,2015.




Kenneth Crissup #1258732




                                        2.